Citation Nr: 1522157	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, P. Q. (witness), and K.H. (observer)



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to October 1983.  His 
DD Form 214 confirms the receipt of the Bronze Star Medal, which is awarded for individual acts of heroism or meritorious achievement during a combat situation. See Office of the Assistant Sec'y of Def., Manual of Military Decorations & Awards, DoD 1348.33-M at 87, 102, September 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from May and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appellant testified at a video-conference hearing at the RO before the undersigned Veterans Law Judge in January 2015.  The hearing transcript is in the electronic record (VBMS and Virtual VA).


FINDINGS OF FACT

1.  The Veteran died in January 2008.  His death certificate lists the immediate cause of death as multi-system organ failure due to or as a consequence of liver cancer.

2.  There Veteran's liver problems had their onset during active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the Veteran's death was related to his liver problems in service.  Specifically, she contends that the Veteran's liver disability was not totally resolved during service when a liver function test came back as normal and that his in-service liver problems subsequently developed into liver cancer.  See Hearing Transcript pp. 3-4.  

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection has already been granted was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id.  (observing that 'where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death').

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

The Veteran died in January 2008.  At the time of his death, he was not service connected for a liver disability.  The death certificate lists the Veteran's immediate cause of death as multi-system organ failure due to or as a consequence of liver cancer.   

The Veteran's service treatment records (STRs) reflect treatment for hepatic aerobic abscess and anemic dysentery.  (See July 1973 STR).   A February 1977 Report of Medical History noted frequent liver and intestinal problems and tumor growth, cyst, cancer.   A September 1978 STR noted a possible liver problem.   A July 1983 Report of Medical History noted tumor growth, cyst, cancers, but no liver or intestinal problems.  Another STR noted that the Veteran's abdomen was tender to the right of the umbilicus (belly button) and that his liver was not "palp."   A diagnostic impression was deferred until a liver function test (LFT) and complete blood count (CBC) studies were completed.  The studies were within normal limits at that time.

In a January 2015 written opinion, Dr. Jennifer L. Jones, a cancer specialist affiliated with Northside Hospital Cancer Institute, stated that the Veteran was diagnosed with poorly differentiated adenocarcinoma, including cholangiocarcmoma and metastatic adenocarcinoma of the pancreatobiliary tract I.  She stated that she had reviewed his history and noted that he served in Vietnam from May 1972 through April 1973 where he was exposed to many diseases and parasites at this time.  She concluded that the origination of the rare form of cancer was at least as likely as not associated or related to biliary parasite which was a food or waterborne parasite commonly found in Vietnam.  A January 2015 opinion from Dr. Rommer Tayag reached a similar conclusion.

In reviewing the evidence of record, the Board finds that the Veteran's liver disability caused his death, and this his liver disability had its onset during active service.  The only opinions of record are favorable to the appellant's claim in that the physicians concluded that the Veteran's in-service liver problems (biliary parasite) contributed to the development of his rare form of liver cancer and his death.

Accordingly, the Board finds that the medical evidence is sufficient to demonstrate that the Veteran's death, the immediate cause of which was liver cancer, was associated with his service.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


